DETAILED ACTION
1.	This action is in response to the application 15/821,897 filed on Nov 24, 2017. Claims 1-20 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-7 and 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Regarding claim 1:
Step 1 analysis:
In the instant case, claim 1 is directed to a method. Thus, the claims fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2 analysis:
Step 2A: Prong 1 analysis:
The claim(s) recite(s):
Claim 1:
- 	providing action recommendations… (mental process, judgement, that can be performed in one’s mind);
-        collecting… a set of telemetry data… (mental process, observation, that can be performed in one’s mind); 
-	generating… a plurality of prior probabilities… (mathematical concept);
-	generating… a plurality of posterior probabilities… (mathematical concept);
-	plurality of posterior probabilities are generated based on the plurality of prior probabilities… (mathematical concept);
-	selecting… a first plurality of recommended actions from the subset of user actions for having the highest corresponding posterior probabilities… (mental process, evaluation, that can be performed in one’s mind);
Accordingly, the claims recite an abstract idea which is one of the judicial exceptions.
Step 2A: Prong 2 analysis:
	This judicial exception is not integrated into a practical application because the additional element “cloud environment” is recited at high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component. The additional element “displaying a first page…” is merely adding insignificant extra-solution activity to the judicial exception. The claims do not recite additional elements 
Step 2B analysis:
              The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “cloud environment” amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Please see MPEP 2106.05(b). The displaying step is an insignificant extra-solution activity that is a well understood, routine, and conventional function (Almohizea on para. [0003] and [0004] discloses several patent publications where items like text display windows, image display windows, and websites are displayed). There is no inventive concept in the claim. The claim is not patent eligible.
	Claim 2 recites more specifics to the judicial exceptions identified in the rejection of claim 1.  Transmitting the first plurality of recommended actions to the client application is an additional element that is merely adding insignificant extra solution activity. It is an insignificant extra-solution activity that is a well understood, routine, and conventional activity supported under Berkheimer Option 2 according to Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II). Claim 2 does not recite any other additional elements than the ones recited in claim 1 that integrate the judicial exception into a practical application or amount to significantly more The claim is not patent eligible.

	Claim 4 recites more specifics to the judicial exceptions identified in the rejection of claim 3. “Machine-learning matrix contains associations among the plurality of pages and the plurality of user actions, and contains preference values corresponding to the associations” is an abstract idea of the “mental process” grouping which can be performed in one’s mind. Claim 4 does not recite any other additional elements than the ones recited in claim 3 that integrate the judicial exception into a practical application or amount to significantly more. The claim is not patent eligible.
	Claim 5 recites more specifics to the judicial exceptions identified in the rejection of claim 4. Increasing a corresponding preference value of an association between the first page and the performed user action in the machine-learning matrix is an abstract idea of the “mental process” grouping which can be performed in one’s mind. Claim 5 does not recite any other additional elements than the ones recited in claim 4 that integrate the judicial exception into a practical application or amount to significantly more. The claim is not patent eligible.
	Claim 6 recites more specifics to the judicial exceptions identified in the rejection of claim 4. Decreasing a corresponding preference value of an association between the first page 
	Claim 7 recites more specifics to the judicial exceptions identified in the rejection of claim 3. The additional element “displaying a second page…” is merely adding insignificant extra-solution activity to the judicial exception. It is an insignificant extra-solution activity that is a well understood, routine, and conventional function (Almohizea on para. [0003] and [0004] discloses several patent publications where items like text display windows, image display windows, and websites are displayed). Generating a second plurality of recommended actions based on the machine-learning matrix is an abstract idea of the “mental process” grouping which can be performed in one’s mind by evaluation. Claim 7 does not recite any other additional elements than the ones recited in claim 3 that integrate the judicial exception into a practical application or amount to significantly more. The claim is not patent eligible.
	Claim 9 recites more specifics to the judicial exceptions identified in the rejection of claim 3. Generating a corresponding posterior probability for each of the subset of user actions based on the corresponding prior probabilities of the first page, the subset of pages, and the subset of user actions is an abstract idea of the “mathematical concept” grouping which can be performed with the aid of pencil and paper. Claim 9 does not recite any other additional elements than the ones recited in claim 1 that integrate the judicial exception into a practical application or amount to significantly more. The claim is not patent eligible.
	Regarding claim 10:
Step 1 analysis:
In the instant case, claim 1 is directed to a non-transitory storage medium. Thus, the claims fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2 analysis:
Step 2A: Prong 1 analysis:
The claim(s) recite(s):
Claim 1:
- 	providing action recommendations… (mental process, judgement, that can be performed in one’s mind);
-        collecting… a set of telemetry data… (mental process, observation, that can be performed in one’s mind); 
-	generating… a machine learning matrix … (mathematical concept);
-	generating a plurality of recommended actions… (mental process, evaluation, that can be performed in one’s mind);
Accordingly, the claims recite an abstract idea which is one of the judicial exceptions.
Step 2A: Prong 2 analysis:
	This judicial exception is not integrated into a practical application because the additional element “non-transitory computer-readable storage medium,” “set of instructions,” “cloud environment,” and “processor” is recited at high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component. The additional element “displaying a starting page…” is merely adding insignificant 
Step 2B analysis:
              The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “non-transitory computer-readable storage medium,” “set of instructions,” “cloud environment,” and “processor” amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Please see MPEP 2106.05(b). The displaying step is an insignificant extra-solution activity that is a well understood, routine, and conventional function (Almohizea on para. [0003] and [0004] discloses several patent publications where items like text display windows, image display windows, and websites are displayed). There is no inventive concept in the claim. The claim is not patent eligible.
	Claim 11 recites more specifics to the judicial exceptions identified in the rejection of claim 10. Generating a plurality of prior probabilities and generating a plurality of posterior probability are abstract idea of the “mathematical concept” grouping which can be performed with the aid of pencil and paper. Assigning the preference values… using the plurality of posterior probabilities is an abstract idea of the “mental process” grouping which can be performed in one’s mind. Claim 11 does not recite any other additional elements than the ones 
	Claim 12 recites more specifics to the judicial exceptions identified in the rejection of claim 10.The “receiving a performed user action from the client application…” and “…transmitting of the plurality of recommended actions…” steps are merely adding insignificant extra solution activity. They are insignificant extra-solution activities that are well understood, routine, and conventional activity supported under Berkheimer Option 2 according to Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II). Adjusting the machine-learning matrix is an abstract idea of the “mental process” grouping which can be performed in one’s mind. Assigning the preference values… using the plurality of posterior probabilities is an abstract idea of the “mental process” grouping which can be performed in one’s mind. Claim 12 does not recite any other additional elements than the ones recited in claim 10 that integrate the judicial exception into a practical application or amount to significantly more. The claim is not patent eligible.
	Claim 13 recites more specifics to the judicial exceptions identified in the rejection of claim 12. Increasing a corresponding preference value… in the machine-learning matrix is an abstract idea of the “mental process” grouping which can be performed in one’s mind. Claim 13 does not recite any other additional elements than the ones recited in claim 12 that integrate the judicial exception into a practical application or amount to significantly more. The claim is not patent eligible.
	Claim 14 recites more specifics to the judicial exceptions identified in the rejection of claim 12. Decreasing a corresponding preference value… in the machine-learning matrix is an 
	Claim 15 recites more specifics to the judicial exceptions identified in the rejection of claim 12. Stop adjusting the the machine-learning matrix is an abstract idea of the “mental process” grouping which can be performed in one’s mind. Claim 15 does not recite any other additional elements than the ones recited in claim 12 that integrate the judicial exception into a practical application or amount to significantly more. The claim is not patent eligible.
	Regarding claim 16:
Step 1 analysis:
In the instant case, claim 1 is directed to a system. Thus, the claims fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2 analysis:
Step 2A: Prong 1 analysis:
The claim(s) recite(s):
Claim 1:
- 	providing action recommendations… (mental process, judgement, that can be performed in one’s mind);
-        collect a set of telemetry data… (mental process, observation, that can be performed in one’s mind); 
-	generate… a plurality of prior probabilities… (mathematical concept);

-	plurality of posterior probabilities are generated based on the plurality of prior probabilities… (mathematical concept);
-	select a plurality of recommended actions from the subset of user actions for having the highest corresponding posterior probabilities… (mental process, evaluation, that can be performed in one’s mind);
Accordingly, the claims recite an abstract idea which is one of the judicial exceptions.
Step 2A: Prong 2 analysis:
	This judicial exception is not integrated into a practical application because the additional element “cloud environment,” “a telemetry-data collector,” and “recommendation module” are recited at high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component. The additional element “displaying a page…” is merely adding insignificant extra-solution activity to the judicial exception. The claims do not recite additional elements that integrate the judicial exception into a practical application. The claims are directed to an abstract idea.
Step 2B analysis:
              The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “cloud environment,” “a telemetry-data collector,” and “recommendation module” amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
	Claim 17 recites more specifics to the judicial exceptions identified in the rejection of claim 16. The additional element “machine-learning module” is generally linking the use of judicial exception to a particular technological field of use. Receive a performed user action is an abstract idea of the “mental process” grouping which can be performed in one’s mind. Generate a machine learning matrix is an abstract idea of the “mathematical concept” grouping which can be performed with the aid of pencil and paper. Claim 17 does not recite any other additional elements than the ones recited in claim 16 that integrate the judicial exception into a practical application or amount to significantly more. The claim is not patent eligible.
	Claim 18 recites more specifics to the judicial exceptions identified in the rejection of claim 17. Assigning the preference values… using the plurality of posterior probabilities is an abstract idea of the “mental process” grouping which can be performed in one’s mind. Claim 18 does not recite any other additional elements than the ones recited in claim 17 that integrate the judicial exception into a practical application or amount to significantly more. The claim is not patent eligible.
	Claim 19 recites more specifics to the judicial exceptions identified in the rejection of claim 17. Increasing a corresponding preference value of an association between the first page and the performed user action in the machine-learning matrix is an abstract idea of the “mental 
	Claim 20 recites more specifics to the judicial exceptions identified in the rejection of claim 17. Decreasing a corresponding preference value of an association between the first page and the performed user action in the machine-learning matrix is an abstract idea of the “mental process” grouping which can be performed in one’s mind. Claim 20 does not recite any other additional elements than the ones recited in claim 17 that integrate the judicial exception into a practical application or amount to significantly more. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

8.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170024424 A1 to reference Almohizea, in view of US 9098813 B1 to reference Konig et al., (hereinafter, “Konig”). 
Regarding claim 1, Almohizea teaches A method for automatically providing action recommendations in a cloud environment (Almohizea teaches suggestive search engine that generates a list of suggested queries (recommendations) while the user is typing the search term (para [0009]–[0010]). The search engine system consists a network that is shown as a cloud data (fig. 1 and para [0036])), the method comprising:
collecting by an action recommendation manager, a set of telemetry data from a client application operating in the cloud environment, wherein the set of telemetry data contains a plurality of pages generated based on a plurality of user actions performed on the client application (Almohizea on para. [0010]-[0011] discloses a repository of query suggestions (pages) that could be hyperlink to an article, search results from another search engine, or link to previously visited websites (actions)); 
generating, by the action recommendation manager, plurality of pages and the plurality of user actions (Almohizea on fig. 13 and para. [0083]-[0084] discloses suggestive search engine where a user enters (plurality of user actions) query: Madonna, in the search bar. As the user is entering the query in the auto-complete list, options (pages) like Madonna WIKI, Madonna songs etc. are recommended to the user); 
in response to the client application displaying a first page selected from the plurality of pages, generating, by the action recommendation manager, a subset of user actions selected from the plurality of user actions and can be invoked in the client application from the first page (Almohizea discloses, when the user selects icon to list Madonna songs from the plurality of options like movies, songs etc. (plurality of pages) available when typing (plurality of user actions) in the auto-complete list, a new suggestion list (first page) of ranked Madonna songs is displayed. The first page lists URLs of recommended Madonna songs (subset of user actions) where each song has auxiliary items like Wikipedia page, listening, buying, downloading etc. (Fig. 13 and para. 82-84)).
selecting, by the action recommendation manager, a first plurality of recommended actions from the subset of user actions (Almohizea discloses suggestive search engine that lists URLs (recommended actions) of ranked recommended Madonna songs (subset of user actions) that user can select to listen, buy, or download Madonna songs of interest by selecting the URL for the songs Fig. 13 and para. 82-83).
Almohizea teaches providing automatic action recommendations but fails to explicitly treach generating a plurality of prior probabilities; generating a plurality of posterior probabilities and the plurality of posterior probabilities are generated based on the plurality of prior probabilities, and selecting… recommendations.. having the highest corresponding posterior probabilities among the plurality of posterior probabilities. However, Konig discloses , generating a plurality of prior probabilities (Konig pg. 35 last 3 para., Fig. 18, and fig. 19 give example of the personalized search where set of documents of interest to user is collected and then used for subsequent searches. In fig. 18, which is collection step, the P(u|d) that exceeds a threshold, it is added to the stack of documents to be used for searching (Konig pg. 35 last 3 para.). P(u|d) is the prior probability that represents user u interest in the document d). Konig also discloses generating a plurality of posterior probabilities (Konig fig. 19 and pg. 36 para. 2 – 4 discloses that search results are filtered in step 194 using Bayesian statistic where P(u|q,d) is the posterior probability of the event that document d is of interest to a user u having an information need query q). Konig also discloses the plurality of posterior probabilities are generated based on the plurality of prior probabilities (Konig pg. 36 para. 2 – 4 also discloses that posterior probability P(u|q,d)  is dependent on the prior probability P(u|d) and gives the Bayes formula that shows the relationship). Konig also discloses selecting… recommendations... having the highest corresponding posterior probabilities among the plurality of posterior probabilities (Konig pg. 36 para. 2 – 3 also discloses that the optimal search result is the one with highest posterior probability).
Almohizea and Konig are in the same filed of endeavor of personalized recommendations. Almohizea teaches suggestive search engine that provides auto-complete suggestion for search. Konig provides automatic recommendation including personalized search recommendations. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Almohizea using Konig to use prior and posterior probabilities for search recommendation. One would be motivated to combine the teachings to select best recommendation action because the optimal search result is the one with the highest posterior probability (Konig pg. 36 para. 2 – 3). 
claim 2, the combination of Almohizea and Konig teaches The method as recited in the claim 1, wherein the method further comprises:
transmitting the first plurality of recommended actions to the client application (Almohizea para. 83 and fig. 13 discloses displaying a list of URLs (recommended actions) of recommended Madonna songs available to user including clicking on link of song name, buying, and downloading interested songs. Almohizea fig. 1 shows how the client devices can communicate with the server to perform search and get the recommendations).
Regarding claim 3, the combination of Almohizea and Konig teaches The method as recited in the claim 2, wherein the method further comprises:
receiving a performed user action from the client application in response to the transmitting of the first plurality of recommended actions (Almohizea para. [0083] and fig. 13 discloses displaying a list of URLs (recommended actions) of recommended Madonna songs available to user including clicking listening, buying, and downloading (performed user actions) interested songs. Almohizea fig.1 shows how the client devices can communicate with the server to perform search and get recommendations for listening, buying, or downloading songs); and 
generating a machine-learning matrix based on the performed user action and the first plurality of recommended actions (Konig pg. 25 left col. 2nd to last para. teaches P(u|d, con) that the document is of interest to the user during a current interaction session, where con is a sequence of interactions of the user in the session. The probablilty is estimated by analyzing properties of the document and applying them to the learning machine (Konig pg. 24 last para.). Konig on fig. 14 illustrates user recently accessed buffer which records all recent 
24Regarding claim 4, the combination of Almohizea and Konig teaches The method as recited in the claim 3, wherein
 the machine-learning matrix contains associations among the plurality of pages and the plurality of user actions, and contains preference values corresponding to the associations (After a document stored in recently accessed buffer is parsed like in Konig fig. 14, the parsed portion are stored in candidate tables like fig. 15a. Konig on fig. 15a and pg. 33 right col. para. 2-4 teaches a table for storing sites that are candidates to include in the user site distribution of fig. 4b. The site candidate table stores the site name, number of site accesses, and time of last access. As part of updating the user model for every positive example where the link of a search query is followed to increase the number of site accesses, accessing the site is increasing the user preference value for the site. Negative examples are used to decrease the probability or score, preference value, of the site in the user site distribution (Konig pg. 33 right col. para. 5). Konig pg. 33 last para. gives example during searching, the “search queries are recorded and all search results added to the buffer, along with whether or not a link was followed and access time for viewed search results.” Konig is keeping track of actions that user takes in order to learn user preference).
  Regarding claim 5, the combination of Almohizea and Konig teaches The method as recited in the claim 4, wherein the generating of the machine- learning matrix comprises: 
when the performed user action is one of the first plurality of recommended actions, increasing a corresponding preference value of an association between the first page and the performed user action in the machine-learning matrix (Konig fig. 14 and fig. 15a, as shown above, teaches when documents are added to the buffer during user interactions like searching, “search queries are recorded and all search results added to the buffer, along with whether or not a link was followed and access time for viewed search results.” (Konig pg. 33 right col. last para.). Negative examples, where search results are ignored or deleted (pg. 33 left col. para. 6),  reduces probability or preference value, whereas positive examples, like following links from the recommended search query, increases the corresponding number of site accesses (preference value) of the page (Konig fig. 14, fig. 15a, and pg. 33 right col. para. 5)).   
Regarding claim 6, the combination of Almohizea and Konig teaches The method as recited in the claim 4, wherein the generating of the machine- learning matrix comprises: 
when the performed user action is not one of the first plurality of recommended actions, decreasing a corresponding preference value of an association between the first page and the performed user action in the machine-learning matrix (Konig pg. 33 right col. para. 5 discloses that negative examples, like ignoring or deleting search results (pg. 33 left col. para. 6), are used to decrease the corresponding probability or score (preference value) of the site in the user site distribution like fig. 15a. Konig pg. 33 right col. para. 5 discloses, “The negative items are obtained from negative examples and are used to reduce the score of a document containing negative items.”).
Regarding claim 7, the combination of Almohizea and Konig teaches The method as recited in the claim 3, wherein the method further comprises:
in response to the client application displaying a second page selected from the plurality of pages (Almohizea discloses, when the user selects icons to list Madonna songs from the plurality of, a new suggestion list (first page) of ranked Madonna songs is displayed. When the user selects a recommended song, the song has auxiliary items like Wikipedia page, listening, buying, downloading page etc. (second page) (Fig. 13 and para. 82-84), generating a second plurality of recommended actions based on the machine-learning matrix, wherein the second plurality of recommended actions have the highest preference values based on the second page (Konig, as shown above in claim 3, teaches machine learning matrix that keeps track of performed user action and recommended actions. Konig, as part of updating the user model for every positive example where the link is followed to increase the number of site accesses and accessing the site is increasing the user preference value for the corresponding site. Negative examples are used to decrease the probability or score, preference value, of the site (Konig pg. 33 right col. para. 5 and fig. 15a). Konig is keeping track of actions that user takes in order to learn user preference, where recommended sites with the highest number of accesses are the recommended links with the highest preference values).
Regarding claim 8, the combination of Almohizea and Konig teaches The method as recited in the claim 1, wherein 
for a subset of pages selected from the plurality of pages and the subset of user actions selected from the plurality of user actions, performing each of the subset of user actions from the first page of the client application generates a corresponding one of the subset of pages (Almohizea, as disclosed above in claim 1 and fig. 13, teaches ranked list of Madonna songs (subset of pages) from plurality of options like Madonna movies, songs etc. 
 Regarding claim 9, the combination of Almohizea and Konig teaches The method as recited in the claim 1, wherein the generating of the plurality of posterior probabilities comprises:25 
generating a corresponding posterior probability for each of the subset of user actions based on the corresponding prior probabilities of the first page, the subset of pages, and the subset of user actions  (Konig, as shown above for claim 1 and pg. 36 para. 2 – 4, discloses generating posterior probability for the event document d to a user u having an information need query q (user action). Konig pg. 36 para. 2 – 4 also discloses that posterior probability P(u|q,d)  is dependent on the corresponding prior probability P(u|d) and gives the Bayes formula that shows the relationship).
Regarding claim 10, Almohizea teaches A non-transitory computer-readable storage medium, containing a set of instructions which, when executed by a processor, cause the processor to perform a method for automatically providing action recommendations in a cloud environment (Almohizea discloses on para. [0008] computing devices with processor configured to execute instructions stored on non-transitory computer-readable storage medium. Almohizea teaches suggestive search engine that generates a list of suggested queries (recommendations) while the user is typing the search term (para [0009]–[0010]). The search engine system consists a network that is shown as a cloud data (fig. 1 and para [0036])), the method comprising:
collecting, by an action recommendation manager, a set of telemetry data from a client application operating in the cloud environment, wherein the set of telemetry data contains a plurality of pages generated based on a plurality of user actions performed on the client application (Almohizea on para. [0010]-[0011] discloses a repository of query suggestions (pages) that could be hyperlink to an article, search results from another search engine, or link to previously visited websites (actions)); 
client application displaying a starting page selected from the plurality of pages (Almohizea discloses, when the user selects icon to list Madonna songs from the plurality of options like movies, songs etc. (plurality of pages) available when typing in the auto-complete list, a new suggestion list (starting page) of ranked Madonna songs is displayed) 
Almohizea teaches providing automatic action recommendations but fails to explicitly treach generating, by the action recommendation manager, a machine-learning matrix based on the set of telemetry data, wherein the machine-learning matrix contains associations among the plurality of pages and the plurality of user actions, and contains preference values corresponding to the associations; and generating a plurality of recommended actions based on the machine-learning matrix, wherein the plurality of recommended actions are associated with the highest preference values based on the starting page. However, Konig discloses generating, by the action recommendation manager, a machine-learning matrix based on the set of telemetry data (Konig pg. 25 left col. 2nd to last para. teaches P(u|d, con) that the document is of interest to the user during a current interaction session, where con is a sequence of interactions of the user in the session. The probablilty is estimated by analyzing properties of the document and applying them to the learning machine (Konig pg. 24 last , wherein the machine-learning matrix contains associations among the plurality of pages and the plurality of user actions, and contains preference values corresponding to the associations (After a document stored in recently accessed buffer is parsed like in fig. 14, the parsed portion are stored in candidate tables like fig. 15a. Konig on fig. 15a and pg. 33 right col. para. 2-4 teaches a table for storing sites that are candidates to include in the user site distribution of fig. 4b. The site candidate table stores the site name, number of site accesses, and time of last access. As part of updating the user model for every positive example where the link of a search query is followed to increase the number of site accesses, accessing the site is increasing the user preference value for the site. Negative examples are used to decrease the probability or score, preference value, of the site in the user site distribution (Konig pg. 33 right col. para. 5). Konig pg. 33 last para. gives example during searching, the “search queries are recorded and all search results added to the buffer, along with whether or not a link was followed and access time for viewed search results.” Konig is keeping track of actions for corresponding plurality of pages that user takes in order to learn user preference).
generating a plurality of recommended actions based on the machine-learning matrix, wherein the plurality of recommended actions are associated with the highest preference values based on the starting page (Konig fig. 14 and fig. 15a, as shown above, teaches when documents are added to the buffer during user interactions like searching on the starting page, 
Almohizea and Konig are in the same filed of endeavor of personalized recommendations. Almohizea teaches suggestive search engine that provides auto-complete suggestion for search. Konig provides automatic recommendation including personalized search recommendations. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Almohizea using Konig to use prior and posterior probabilities for search recommendation. One would be motivated to combine the teachings to select best recommendation action because the optimal search result is the one with the highest posterior probability (Konig pg. 36 para. 2 – 3). 
Regarding claim 11, the combination of Almohizea and Konig teaches The non-transitory computer-readable storage medium of the claim 10, wherein the generating of the machine-learning matrix comprises: 
generating a plurality of pages and the plurality of user actions (Almohizea on fig. 13 and para. [0083]-[0084] discloses suggestive search engine where a user enters (plurality of user actions) query: Madonna, in the search bar. As the user is entering the query in the auto-complete list, options (pages) like Madonna WIKI, Madonna songs etc. are presented to the user).
generating a plurality of prior probabilities (Konig pg. 35 last 3 para., Fig. 18, and fig. 19 give example of the personalized search where set of documents of interest to user is collected and then used for subsequent searches. In fig. 18, which is collection step, the documents are parsed and analyzed for links to other documents. In step 178, if the linked documents are of interest to user, i.e. P(u|d) that exceeds a threshold, it is added to the stack of documents to be used for searching (Konig pg. 35 last 3 para.). P(u|d) is the prior probability that represents user u interest in the document d); 
generating a plurality of posterior probabilities for the plurality of user actions based on the plurality of prior probabilities (Konig fig. 19 and pg. 36 para. 2 – 4 discloses that search results are filtered in step 194 using Bayesian statistic where P(u|q,d) is the posterior probability of the event that document d is of interest to a user u having an information need query q); and 
assigning the preference values for the associations among the plurality of pages and the plurality of user actions using the plurality of posterior probabilities (Konig fig. 19 and pg. 36 para. 2 – 4 discloses that search results are filtered in step 194 using Bayesian statistic where P(u|q,d) is the posterior probability of the event that document d is of interest to a user u having an information need query q. Konig pg. 36 para. 2 – 3 also discloses that the optimal search result (preference value) is the one with highest posterior probability). 26  
Regarding claim 12, the combination of Almohizea and Konig teaches The non-transitory computer-readable storage medium of the claim 10, wherein the method further comprises:
receiving a performed user action from the client application in response to a transmitting of the plurality of recommended actions to the client application (Almohizea para. [0083] and fig. 13 discloses displaying a list of URLs (recommended actions) of recommended Madonna songs available to user including clicking listening, buying, and downloading (performed user actions) interested songs. Almohizea fig.1 shows how the client devices can communicate with the server to perform search and get recommendations for listening, buying, or downloading songs); and 
adjusting the machine-learning matrix based on the performed user action (Konig, as shown above for claim 10, discloses a machine learning matrix based on user action. Konig on pg. 33 left col. para. 6 and right col. para. 2-3 discloses search recommendation that are visited by following a search query, are considered positive and viewed as an addition from the user data and the information is incorporated to the User Model. Positive or negative examples viewed as additions or subtractions from user data to update and train User Model is adjusting the machine-learning matrix.
Regarding claim 13, the combination of Almohizea and Konig teaches The non-transitory computer-readable storage medium of the claim 12, wherein the adjusting of the machine-learning matrix comprises:
when the performed user action is one of the plurality of recommended actions, increasing a corresponding preference value of an association between the first page and the performed user action in the machine-learning matrix (Konig fig. 14 and fig. 15a, as shown above, teaches when documents are added to the buffer during user interactions like searching, “search queries are recorded and all search results added to the buffer, along with 
Regarding claim 14, the combination of Almohizea and Konig teaches The non-transitory computer-readable storage medium of the claim 12, wherein the adjusting of the machine-learning matrix comprises:
when the performed user action is not one of the plurality of recommended actions, decreasing a corresponding preference value of an association between the first page and the performed user action in the machine-learning matrix (Konig pg. 33 right col. para. 5 discloses that negative examples, like ignoring or deleting search results (pg. 33 left col. para. 6), are used to decrease the corresponding probability or score (preference value) of the site in the user site distribution like fig. 15a. Konig pg. 33 right col. para. 5 discloses, “The negative items are obtained from negative examples and are used to reduce the score of a document containing negative items.”).
Regarding claim 15, the combination of Almohizea and Konig teaches The non-transitory computer-readable storage medium of the claim 12, wherein the adjusting of the machine-learning matrix comprises:
in response to a determination that the performed user action is one of the plurality of recommended actions and the machine-learning matrix converges, stop-adjusting the machine-learning matrix (Konig pg. 33 right col. para. 2-3 discloses a metric between grade 0 
Regarding claim 16, Almohizea teaches A system for automatically providing action recommendations in a cloud environment (Almohizea teaches suggestive search engine that generates a list of suggested queries (recommendations) while the user is typing the search term (para [0009]–[0010]). The search engine system consists of a system that includes a network that is shown as a cloud data (fig. 1 and para [0036])), the system comprising:
a telemetry-data-collector configured to collect a set of telemetry data from a client application operating in the cloud environment, wherein the set of telemetry data contains a plurality of pages generated based on a plurality of user actions performed on the client application (Almohizea on para. [0010]-[0011] discloses a repository of query suggestions (pages) that could be hyperlink to an article, search results from another search engine, or link to previously visited websites (actions)); and 27 
a recommendation-module coupled with the telemetry-data-collector, wherein the recommendation-module is configured to generate plurality of pages and the plurality of user actions (Almohizea on fig. 13 and para. [0083]-[0084] discloses suggestive search engine where a user enters (plurality of user actions) query: Madonna, in the search bar. As the user is entering the query in the auto-complete list, options (pages) like Madonna WIKI, Madonna songs etc. are recommended to the user),
in response to the client application displaying a page selected from the plurality of pages, generate a subset of user actions selected from the plurality of user actions and can be invoked in the client application from the page (Almohizea discloses, when the user selects icon to list Madonna songs from the plurality of options like movies, songs etc. (plurality of pages) available when typing (plurality of user actions) in the auto-complete list, a new suggestion list (page) of ranked Madonna songs is displayed. The page lists URLs of recommended Madonna songs (subset of user actions) where each song has auxiliary items like Wikipedia page, listening, buying, downloading etc. (Fig. 13 and para. 82-84)), and 
select a plurality of recommended actions from the subset of user actions (Almohizea discloses suggestive search engine that lists URLs (recommended actions) of ranked recommended Madonna songs (subset of user actions) that user can select to listen, buy, or download Madonna songs of interest by selecting the URL for the songs Fig. 13 and para. 82-83).
Almohizea teaches providing automatic action recommendations but fails to explicitly treach generate a plurality of prior probabilities; generate a plurality of posterior probabilities and the plurality of posterior probabilities are generated based on the plurality of prior probabilities, and select… recommended actions.. having the highest corresponding posterior probabilities among the plurality of posterior probabilities. However, Konig discloses , generate a plurality of prior probabilities (Konig pg. 35 last 3 para., Fig. 18, and fig. 19 give example of the personalized search where set of documents of interest to user is collected and then used for subsequent searches. In fig. 18, which is collection step, the documents are parsed and analyzed for links to other documents. In step 178, if the linked documents are of P(u|d) that exceeds a threshold, it is added to the stack of documents to be used for searching (Konig pg. 35 last 3 para.). P(u|d) is the prior probability that represents user u interest in the document d). Konig also discloses generate a plurality of posterior probabilities (Konig fig. 19 and pg. 36 para. 2 – 4 discloses that search results are filtered in step 194 using Bayesian statistic where P(u|q,d) is the posterior probability of the event that document d is of interest to a user u having an information need query q). Konig also discloses the plurality of posterior probabilities are generated based on the plurality of prior probabilities (Konig pg. 36 para. 2 – 4 also discloses that posterior probability P(u|q,d)  is dependent on the prior probability P(u|d) and gives the Bayes formula that shows the relationship). Konig also discloses select… recommended actions.. having the highest corresponding posterior probabilities among the plurality of posterior probabilities (Konig pg. 36 para. 2 – 3 also discloses that the optimal search result is the one with highest posterior probability).
Almohizea and Konig are in the same filed of endeavor of personalized recommendations. Almohizea teaches suggestive search engine that provides auto-complete suggestion for search. Konig provides automatic recommendation including personalized search recommendations. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Almohizea using Konig to use prior and posterior probabilities for search recommendation. One would be motivated to combine the teachings to select best recommendation action because the optimal search result is the one with the highest posterior probability (Konig pg. 36 para. 2 – 3). 
claim 17, the combination of Almohizea and Konig teaches The system of claim 16, wherein the system further comprises:
a machine-learning module coupled with the recommendation-module (Konig pg. 1 para. 2 discloses predicting user interest in documents and products using machine learning that is continually updated based on actions of the user. Almohizea, as shown above in claim 16, discloses a recommendation module that is a suggestive search engine), wherein the machine-learning module is configured to 
receive a performed user action from the client application in response to the transmitting of the plurality of recommended actions (Almohizea para. [0083] and fig. 13 discloses displaying a list of URLs (recommended actions) of recommended Madonna songs available to user including clicking listening, buying, and downloading (performed user actions) interested songs. Almohizea fig. 1 shows how the client devices can communicate with the server to perform search and get recommendations for listening, buying, or downloading songs), and 
generate a machine-learning matrix based on the performed user action and the plurality of recommended actions (Konig pg. 25 left col. 2nd to last para. teaches P(u|d, con) that the document is of interest to the user during a current interaction session, where con is a sequence of interactions of the user in the session. The probablilty is estimated by analyzing properties of the document and applying them to the learning machine (Konig pg. 24 last para.). Konig on fig. 14 illustrates user recently accessed buffer which records all recent user interactions. The table on fig. 14 represents a machine-learning matrix in where the interactions type like search would be the user action and the positive interest followed 5 links , wherein the machine-learning matrix contains associations among the plurality of pages and the plurality of user actions, and contains preference values corresponding to the associations (After a document stored in recently accessed buffer is parsed like in Konig fig. 14, the parsed portion are stored in candidate tables like fig. 15a. Konig on fig. 15a and pg. 33 right col. para. 2-4 teaches a table for storing sites that are candidates to include in the user site distribution of fig. 4b. The site candidate table stores the site name, number of site accesses, and time of last access. As part of updating the user model for every positive example where the link of a search query is followed to increase the number of site accesses, accessing the site is increasing the user preference value for the site. Negative examples are used to decrease the probability or score, preference value, of the site in the user site distribution (Konig pg. 33 right col. para. 5). Konig pg. 33 last para. gives example during searching, the “search queries are recorded and all search results added to the buffer, along with whether or not a link was followed and access time for viewed search results.” Konig is keeping track of actions that user takes in order to learn user preference).  
Regarding claim 18, the combination of Almohizea and Konig teaches The system of claim 17, wherein the machine-learning module is further configured to generate the machine-learning matrix by 
assigning the preference values for the associations among the plurality of pages and the subset of user actions using the plurality of posterior probabilities (Konig fig. 19 and pg. 36 para. 2 – 4 discloses that search results are filtered in step 194 using Bayesian statistic where P(u|q,d) is the posterior probability of the event that document d is of interest to a user u q. Konig pg. 36 para. 2 – 3 also discloses that the optimal search result (preference value) is the one with highest posterior probability).  
Regarding claim 19, the combination of Almohizea and Konig teaches The system of claim 17, wherein the machine-learning module is further configured to generate the machine-learning matrix by28 
when the performed user action is one of the plurality of recommended actions, increasing a corresponding preference value of an association between the first page and the performed user action in the machine-learning matrix (Konig fig. 14 and fig. 15a, as shown above, teaches when documents are added to the buffer during user interactions like searching, “search queries are recorded and all search results added to the buffer, along with whether or not a link was followed and access time for viewed search results.” (Konig pg. 33 right col. last para.). Negative examples, where search results are ignored or deleted (pg. 33 left col. para. 6), reduces probability or preference value, whereas positive examples, like following links from the recommended search query, increases the corresponding number of site accesses (preference value) of the page (Konig fig. 14, fig. 15a, and pg. 33 right col. para. 5))..  
Regarding claim 20, the combination of Almohizea and Konig teaches The system of claim 17, wherein the machine-learning module is further configured to generate the machine-learning matrix by 
when the performed user action is not one of the plurality of recommended actions, decreasing a corresponding preference value of an association between the first page and the performed user action in the machine-learning matrix (Konig pg. 33 right col. para. 5 discloses that negative examples, like ignoring or deleting search results (pg. 33 left col. para. 6), are used .
/RAHUL GURUNG/Examiner, Art Unit 2122              

/BRIAN M SMITH/Primary Examiner, Art Unit 2122